Opinion filed March 24,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00350-CV
                                                    __________
 
                                MARC
ALLEN MASON, Appellant
 
                                                             V.
 
                         CHARLES
H. WHEELER ET AL, Appellees

 
                                   On
Appeal from the 106th District Court
 
                                                          Dawson
County, Texas
 
                                                Trial
Court Cause No. 10-06-18395
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
Marc
Allen Mason filed a pro se appeal challenging two orders dismissing his claims
as to several of the defendants.  The orders do not purport to be final or
appealable.  The clerk of this court wrote Mason and informed him that it did
not appear that we had jurisdiction in this case because there was no final
judgment disposing of all parties.  We requested that Mason respond and show grounds
for continuing the appeal.  We also notified him that the appeal may be
dismissed pursuant to Tex. R. App. P.
42.  See Rule 42.3. 
Mason
has filed a response in which he acknowledges that his claims against some of
the defendants remain pending in the trial court.  Absent an order of severance
or orders disposing of all claims against all parties to this lawsuit, we have
no jurisdiction to entertain the appeal.  Unless specifically authorized by
statute, appeals may be taken only from final judgments.  Tex. A & M
Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840-41 (Tex. 2007); Lehmann v.
Har‑Con Corp., 39 S.W.3d 191 (Tex. 2001).  Mason has not established
why the orders he is challenging are appealable at this time.  
Accordingly,
the appeal is dismissed for want of jurisdiction. 
 
PER CURIAM
 
March 24, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.